MATTHIAS, J.
1. The Public Utilities Commission is authorized by law, “for a good cause” to revoke a certificate of public convenience and necessity theretofore issued by it to any motor transportation company.
*3592.The failure of a motor transportation company to comply with the provisions of law or the rules and regulations prescribed by the Public Utilities Commission for the safety of the traveling public warrants the revocation of its certificate of public convenience and necessity.
(Marshall, CJ., Day, Allen, Kinkade, Robinson and Jones, JJ., concur.)